DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “is secured the vertical support” it seems like it should be -is secured to the vertical support-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent No. 6,309,542).
Regarding claim 1:
	Kim discloses a combustion chamber (12) for the incineration of waste products, the combustion chamber comprising: (a) an outer protective wall (11); and (b) an inner refractory wall (15) extending within the outer protective wall, the inner refractory wall being shaped to define an interior cavity; (c) wherein the inner wall comprises a plurality of precast, refractory blocks (see column 3, lines 14-16).

Regarding claim 2:
	Kim further discloses wherein the inner refractory wall is spaced in from the outer protective wall so as to define a plenum (16) therebetween.

Regarding claim 3:
	Kim further discloses wherein the plurality of precast, refractory blocks is stacked in layers and together, at least in part, define the interior cavity (See figure 2).

Regarding claim 4:	Kim further discloses wherein the plurality of precast, refractory blocks matingly engages one another when stacked in layers (see figure 2 and column 3, lines 14-16 where the wall 15 contains bricks piled up on one another in layers and will inherently mate or be positioned so as to fit next to each other and on top of one another).

Regarding claim 5:	Kim further teaches wherein each of the plurality of precast, refractory blocks comprises a top surface, a bottom surface, an inner surface, an outer surface, a left end surface and a right end surface (there are inherently 6 sides to a brick).

Regarding claim 6:
	Kim further discloses wherein the inner surface for each of the plurality of precast, refractory blocks has a fixed radial curvature (see figures 2-4 and specification where 11 is a cylinder, thus giving the inner surface of the block a fixed radial curvature).

Regarding claim 14:
	Kim further discloses wherein at least one of the plurality of precast, refractory blocks is shaped to define a tuyere hole (17).

Regarding claim 15:
	Kim further discloses wherein the tuyere hole is circular in transverse cross-section (see figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim alone.
Regarding claim 16:
	Kim discloses wherein the tuyere hole extends horizontally from the outer surface to the inner surface (See figures 2-3).
	Kim fails to disclose the tuyere hole is directed downwardly, however the examiner notes that it would have been obvious to one having ordinary skill in the art to have the tuyeres shape be directed downward since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stoy (US Patent No. 3,269,070).
Regarding claim 7:	Kim discloses all of the above except wherein a projection is formed on the top surface of each of the plurality of precast, refractory blocks.
	Stoy teaches precast refractory blocks for lining combustion chambers similar to Kim including a projection (24) is formed on the top surface (16) of each of the plurality of precast, refractory blocks.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teachings of Stoy to include an improved brick lining without the need for using adhesive or mortar between bricks (see Stoy column 1, lines 28-40)

Regarding claim 8:
	Kim modified above discloses a recess (26 of Stoy as modified above) is formed on the bottom surface (18 of Stoy as modified above) of each of the plurality of precast, refractory blocks.

Regarding claim 9:
	Kim modified above discloses wherein the recess on one of the plurality, of precast, refractory blocks is dimensioned to fittingly receive the projection on another of the plurality of precast, refractory blocks when arranged in a stacked relationship (24 fits into 26 of Stoy as modified above).

Regarding claim 10:
	Kim modified above discloses wherein a tongue (28 of Stoy as modified above) extends out from one of the left end surface (20 of Stoy as modified above) and the right end surface of each of the plurality of precast, refractory blocks.

Regarding claim 11:
	Kim modified above discloses wherein a groove (30 of Stoy as modified above) is formed in the other of the left end surface and the right end surface (22 of Stoy as modified above) of each of the plurality of precast, refractory blocks.

Regarding claim 12:
	Kim modified above teaches wherein the groove on one of the plurality, of precast, refractory blocks is dimensioned to fittingly receive the tongue on another of the plurality of precast, refractory blocks when arranged in an end-to-end relationship (28 fits into 30 of Stoy as modified above).

Regarding claim 13:
	Kim modified above teaches wherein at least two of the plurality of precast, refractory blocks differ in length (see figures 7-10 of Stoy as modified above where at least block 40 has a different length than blocks 10 and 80).

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hosbein et al (US Patent No. 2,854,842).
Regarding claim 17:
	Kim discloses all of the above except a vertical support tube fixedly coupled to the outer protective wall wherein at least one of the plurality of precast, refractory blocks is secured to the vertical support tube with a tie-back anchor.
	Hosbein teaches a refractory wall similar to Kim including a vertical support tube (40) fixedly coupled (through 41 and 42) to an outer protective wall (24, see column 4, line 56-60) wherein at least one refractory block (32) is secured to the vertical support tube with a tie-back anchor (46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teachings of Hosbein to include a support tube in and anchor in order to support and secure the bricks and prevent them from falling.

Regarding claim 19:
	Kim modified above teaches wherein the at least one of the plurality of precast, refractory blocks is shaped to define a groove which is dimensioned to fittingly receive at least a portion of the tie- back anchor (see figure 1 of Hosbein as modified above where a groove 37 is dimensioned to receive part of the anchor 46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miskolczi (US Patent No. 5,277,580) - similar combustion chamber and similar refractory brick.
Arthur et al (US Patent No. 5,137,603) - similar refractory brick.
Benedick (US Patent No. 4,697,531) - similar combustion chamber.
Sharpe (US Patent No. 3,805,714) - similar combustion chamber.
Howes (US Patent No. 3,702,594) - similar combustion chamber.
Forcier (US Patent No. 3,636,872) - refractory brick with tuyere.
Rowley (US Patent No. 3,225,721) - similar combustion chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762